Citation Nr: 1744841	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-34 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disorder claimed as the result of May 2005 surgery at the Palo Alto VA Medical Center (VAMC).

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disorder claimed as the result of May 2005 surgery at the Palo Alto VAMC.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to February 1961 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2017, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

The electronic filing system contains documents pertinent to the appeal that were associated with the record since the RO's last readjudication of the case.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disorder claimed as the result of May 2005 surgery at the Palo Alto VAMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO denied a claim for compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disorder claimed as the result of May 2005 surgery at the Palo Alto VAMC.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  There was also no material evidence pertinent to the claim received within one year of the issuance of that decision.

2.  The evidence pertaining to the 38 U.S.C.A. § 1151  claim received after the December 2007 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The December 2007 rating decision denying the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disorder is final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2.  The evidence received since the December 2007 decision is new and material, and the 38 U.S.C.A. § 1151 claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  An additional disability is a qualifying disability if: (1) it was not the result of the Veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

In determining whether a Veteran had an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after the care or treatment is rendered.  

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

To establish proximate causation, the evidence must show that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); OR (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent; OR (iii) the proximate cause of the additional low back disability was an event that was not reasonably foreseeable. 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a December 2007 rating decision, the RO denied compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disorder claimed as the result of May 2005 surgery at the Palo Alto VAMC.  The RO found the evidence failed to establish that VA medical or educational services were the proximate cause of an additional disability.  The decision was based on an October 2007 VA examiner's finding that the Veteran did not have an additional disability as a result of the VA hospitalization or surgical treatment, to include as due to carelessness, negligence, a lack of proper skill, an error in judgment, or an unexpected result or complication.  There was no material evidence received pertinent to the issue within one year of the issuance of the decision.  The Veteran was notified of the decision and of his appellate rights, and did not appeal.  He has not raised a motion to revise that decision based on clear and unmistakable error.  The December 2007 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  

While the next adjudication of the issue was an August 2010 rating decision declining to reopen the claim, this decision is not final because although a notice of disagreement was not filed, new and material evidence, consisting of an April 2011 buddy statement of T.H., described below, was received within one year of the decision.  38 C.F.R. § 3.156.  Following this, the next adjudication of the claim was the September 2013 rating decision on appeal.

Pertinent evidence added to the claims file since December 2007 rating decision includes an April 2011 buddy statement of T.H., in which T.H. stated that she attended an April 2011 eye appointment with the Veteran.  At the appointment, the Veteran's ophthalmologist, Dr. G., told them that the Veteran's current glaucoma in the left eye was the direct result of his VA surgery.  The Veteran also submitted a statement making this assertion.  He and T.H. are competent to report what they have been told by medical professionals.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (a layperson is competent to report what he was told by a medical professional).  The credibility of this is to be presumed for the purposes of reopening the claim.  Justus, 3 Vet. App. at 513.

Additionally, at the August 2017 hearing, the Veteran submitted a newspaper article entitled, "VA Accuses Palo Alto Facility of Mistreatment."  The article describes multiple reports of negligence within the optometry department of the Palo Alto VAMC, with specific reference treatment rendered at the facility in 2005, the same year as the Veteran's surgery.  

This evidence is "new" in that it was not before the Board in December 2007, and is not duplicative or cumulative of evidence previously of record.  Moreover, the Board finds this evidence "material" as it lends support to a necessary element of the Veteran's claim.  His current left eye disorders, all of which were not of record in December 2007, include glaucoma, pseudophakic bullous keratopathy, and a corneal scar.  Given the current diagnoses and suggestions of both causation and proximate causation provided in T.H.'s statement and the newspaper article, which the record lacked at the time of the December 2007 rating decision, the Board finds that a VA medical opinion should be obtained.  See Shade, 24 Vet. App. at 117 (holding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.")  When previously unconsidered evidence is received that is sufficient to trigger VA's duty to provide an examination, reopening of a claim is warranted.  Shade, 24 Vet. App. at 118-19.  

For these reasons, Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the criteria for reopening the claim of are met and the claim will be remanded for further development.   


ORDER

New and material evidence having been received, the claim for compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disorder claimed as the result of May 2005 surgery at the Palo Alto VAMC is reopened.


REMAND

For the reasons described above, a VA medical opinion must be obtained in this case.

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran a VA examination addressing the etiology of his left eye disorders.  The examiner must respond to the following inquiries:

a) Has the Veteran sustained an additional disability of the left eye due to his May 2005 surgery at the Palo Alto VA Medical Center?  Why do you say so? 
b) If the Veteran has sustained an additional disability, was the proximate cause of the additional disability carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment?  Why do you say so?

c) If the Veteran has sustained additional disability, was the proximate cause of the additional disability an event which was not reasonably foreseeable?

2.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


